Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 08/06/21, Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a stabilization system comprising a bone plate having an elongate body extending from a proximal end to a distal end along a longitudinal axis and having an enlarged head portion proximate the distal end, wherein the bone plate is symmetric about the longitudinal axis, wherein the bone plate comprises an elongated slot located along the longitudinal axis and having a length greater than its width, wherein the bone plate comprises a plurality of syndesmotic openings located along the longitudinal axis, wherein one of the syndesmotic openings is located adjacent to the elongated slot, the syndesmotic openings being sized and dimensioned to accept a suture button, a non- locking screw, or a locking screw, wherein each of the plurality of syndesmotic openings includes a first bore, a second bore disposed above the first bore and having a conical shape, and a third bore disposed above the second bore and having a bowl shaped inner surface, wherein the 
The closest prior art of record appears to be: Forstein et al. (US PG Pub No. 2006/0173458) and Jensen (US PG Pub No. 2008/0051786).
Forstein et al. discloses a bone fracture system comprising an elongate bone plate having a shaft and an enlarged head, the head having a plurality of threaded and non-threaded bone screw openings therethrough and the shaft having a plurality of circular, conical, threaded locking bone screw openings therethrough and wherein the shaft further comprises an elongated slot formed between each screw opening, but Forstein fails to disclose wherein the locking bone screw openings are syndesmotic openings each include a first bore, a second bore and a third bore structured and arranged as claimed. Furthermore, no art was found which could have been used to modify Forstein with the claimed syndesmotic openings without destroying the invention.
Jensen discloses bone plates having various hybrid apertures, wherein the hybrid apertures includes multiple bores arranged above one another for insertion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775